Citation Nr: 1727598	
Decision Date: 07/14/17    Archive Date: 07/25/17

DOCKET NO.  09-45 880	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a right knee disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Gandhi, Associate Counsel


INTRODUCTION

The Veteran served honorably on active duty in the United States Marine Corps from August 1986 to August 1992. 

This appeal comes to the Board of Veterans' Appeals (Board) from a March 2009 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri. 

The matter was previously before the Board in August 2014 and April 2016 when it was remanded for further evidentiary development.  It has since returned to the Board.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Unfortunately, upon review of the record, the Board finds that the issue must once again be remanded.  The Board sincerely regrets the additional delay caused by this remand, but wishes to assure the Veteran that remand is necessary for a full and fair adjudication of these claims.

On remand, the Board finds that a new VA examination and opinion is warranted for the right knee disability claim.  

With regard to the right knee disability, the November 2016 examiner relied on the lack of documented in-service injury without considering the Veteran's competent reports of consistent problems with his right knee, due to excessive impact while running on paved roads during service.  See April 2009 notice of disagreement.  A new examination is necessary to address this lay evidence.

Furthermore, it appears as if the November 2016 examination is internally inconsistent.  The examiner seemed to question whether the Veteran suffered shin splints in service (see Nov. 2016 examination ("? SHIN SPLINTS B/L")); however, the examiner also stated that the Veteran has never had shin splints.  The Veteran's service treatment records (STRs) clearly indicate that the Veteran was experiencing bilateral shin splints in May 1992.  
Accordingly, the Board finds a remand is warranted for further evidentiary development.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (once VA undertakes to provide a medical examination or opinion, it must ensure that the examination or opinion is adequate); see also Bowling v. Principi, 15 Vet. App. 1, 12 (2001) (emphasizing the Board's duty to return an inadequate examination report "if further evidence or clarification of the evidence . . . is essential for a proper appellate decision").

Accordingly, the case is REMANDED for the following action:

1.  Assist the Veteran in associating with the claims folder updated treatment records.

2.  After any additional records are associated with the claims file, schedule the Veteran for a VA examination to determine the nature and etiology of the Veteran's right knee disability.

The claims file should be made available to the examiner for review in connection with the examination.  Based on review of the record and examination of the Veteran, the examiner should respond to the following: 

Is it at least as likely as not (probability of 50 percent or more) that a current right knee disability, to include, but not limited to osteoarthritis and degenerative or traumatic arthritis, had its onset in or is related to service, or was manifested within one year of separation from service?

The examiner is advised that the Veteran is competent to report symptoms, treatment, and injuries, and that his reports must be taken into account in formulating the requested opinions, including, but not limited to the Veteran's lay statements of experiencing right knee pain during active service.

The examiner must provide the rationale for all proffered opinions.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation as to why this is so.  If the inability to provide a more definitive opinion is the result of a need for additional information, the examiner should identify the additional information that is needed.

3.  After completing any additional notification or development deemed necessary, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




